991 A.2d 567 (2010)
295 Conn. 925
Rodney CROSBY
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided April 7, 2010.
Laljeebhai R. Patel, special public defender, in support of the petition.
Adam E. Mattei, special deputy assistant state's attorney, in opposition.
The petitioner Rodney Crosby's petition for certification for appeal from the Appellate Court, 119 Conn.App. 902, 989 A.2d 137 (2010), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.